DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4 – 8, and 10 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gattis et al. (US 2015/0175194 A1) in view of Sealy et al. (US 2015/0330530 A1).
For claim 1, Gattis et al. discloses a hydraulic steering system 4 comprising 
a steering valve 10 [defining a first fluid connection] (fig. 2, page 2, paragraph [0025], via line connecting the steering priority valve 10 and the steering directional control valve 6); 
a steering cylinder 28 [defining a second fluid connection, wherein hydraulic steering fluid moves between the first and second fluid connections] (fig. 2, pages 2 and 3, paragraph [0026], via line 12); 
a valve 6 [disposed in a fluid channel between the first and fluid second fluid connections, the piston bi-directionally movable along a linear path when the hydraulic steering 
[dis-engaging, based on the detected movement of the valve, an automated steering system 4] (wherein the interrupter is adapted for manually overriding or interrupting the electric-hydraulic steering subsystem 4 and returning control to an operator via the steering wheel 8), but does not explicitly disclose detecting movement of a piston.
Sealy et al. discloses a method comprising: 
[detecting movement of a piston 230, 238 from a default position of the piston] (via position sensor 214), the piston disposed in a fluid channel that fluidly couples a first fluid connection 222 and a second fluid connection 226, [wherein hydraulic steering fluid moves between the first and second fluid connections to cause the movement of the piston] (fig. 4B, page 6, paragraph [0114]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the valve and piston of Sealy et al. in place of the valve of Gattis et al. to allow for improved regulation of flow, which may improve overall turning of the steering system.
For claim 2, Gattis et al. modified as above discloses the method further including [centering the piston to the default position when the hydraulic steering fluid is not moving between the first and second fluid connections] (capable, fig. 3A, B of Sealy et al.).
For claim 4, Gattis et al. modified as above discloses the method wherein the piston is centered to the default position by a spring 234 of Sealy et al.

For claim 6, Gattis et al. discloses the method wherein detecting movement of the piston includes [detecting a magnetic field change corresponding to movement of a detection portion of the piston] (page 4, paragraph [101] and page 5, paragraph [0104] of Sealy et al., via position sensor flag 270 comprises of a magnetic material and a position sensor 214 as a magnetic position sensor).
For claim 7, Gattis et al. discloses a hydraulic steering system 4 comprising:
a steering valve 10 [defining a first fluid connection] (fig. 2, page 2, paragraph [0025], via line connecting the steering priority valve 10 and the steering directional control valve 6); 
a steering cylinder 28 [defining a second fluid connection, wherein hydraulic steering fluid moves between the first and second fluid connections] (fig. 2, pages 2 and 3, paragraph [0026], via line 12); 
a valve 6 [disposed in a fluid channel between the first and fluid second fluid connections, the piston bi-directionally movable along a linear path when the hydraulic steering fluid flows between the first and second fluid connections] (fig. 2, pages 2 and 3, paragraph [0025] and [0026], wherein the valve is a steering directional control valve with a closed center configuration); but does not explicitly disclose 
the valve is/has a piston;
a detector to detect the bi-directional movement of the piston away from a default position of the piston; and

Sealy et al. discloses a method comprising: 
[detecting movement of a piston 230, 238 from a default position of the piston] (via position sensor 214), the piston disposed in a fluid channel that fluidly couples a first fluid connection 222 and a second fluid connection 226, [wherein hydraulic steering fluid moves between the first and second fluid connections to cause the movement of the piston] (fig. 4B, page 6, paragraph [0114]); and [a motor vehicles control system may communicate with a valve controller 136 to move a valve stem 230] (page 6, paragraph [0120]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the valve and piston of Sealy et al. in place of the valve of Gattis et al. to allow for improved regulation of flow, which may improve overall turning of the steering system.
For claim 8, Gattis et al. modified as above discloses the hydraulic steering system further including an automated steering control system fluid source 15 [that defines a third fluid connection, the third fluid connection fluidly coupled to the first and second fluid connections] (fig. 2, via valve 6).
For claim 10, Gattis et al. modified as above discloses the hydraulic steering system [wherein the detector detects a direction of movement of the piston] (page 5, paragraph [0104] of Sealy et al., via an optical position sensor).
For claim 11, Gattis et al. modified as above discloses the hydraulic steering system [wherein the detector includes a magnetic field sensor or a reed switch sensor] (page 4, 
For claim 12, Gattis et al. modified as above discloses the hydraulic steering system further including a spring 234 [to at least partially center the piston to the default position] (fig. 2B, page 5, paragraph [0109]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gattis et al. (US 2015/0175194 A1) in view of Sealy et al. (US 2015/0330530 A1), and further in view of Graichen et al. (US 2015/0315963 A1).
For claim 16, Gattis et al. modified as above does not explicitly disclose the hydraulic steering system wherein the piston includes a magnetic portion.
Graichen et al. discloses a relief valve 30 comprising a piston 120; a position sensor 174 may be positioned within a valve body 100 in sufficient proximity to sense movement of a magnet 126 located within the piston] (page 3, paragraph [0033]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use magnetic within a piston as taught by Graichen in place of the magnetic portion of Graichen et al. to allow for better determination of the position of the piston, thus improving overall accuracy of sensing.

Allowable Subject Matter
Claim 3, 9, 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the prior art fails to disclose “centering the piston occurs via a magnetic portion on at least one of the piston or a guide rod to guide the piston”, or “wherein the hydraulic fluid flows between the second fluid connection and the third fluid connection”, or “a guide rod to guide the bi-directional movement of the piston via a bore of the piston”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20180009471A1 – a load-sense system comprising a load-sense priority valve having ports;
US-20140025260A1 – an automatic steering system which detects user input and automatically disengages the steering system;
DE-102012212105A1 – power steering system comprising a valve for switching between circulating fluid channels;
DE-60305812T2 – steering system comprising a pressure relief valve; and
DE-19745897A1 – servo steering arrangement comprising a bypass valve
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611